Citation Nr: 0007005	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent from 
October 1, 1998 for squamous cell carcinoma of the laryngeal 
surface of the epiglottis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for laryngitis as secondary to treatment for squamous 
cell carcinoma of the laryngeal surface of the epiglottis.

3.  Entitlement to an initial evaluation in excess of 20 
percent for T3 compression fracture with x-ray evidence of 
compression deformity.


REPRESENTATION

Veteran represented by:	State of Colorado, Colorado 
Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In a June 1997 rating decision the RO granted service 
connection for squamous cell carcinoma of the laryngeal 
surface of the epiglottis on the basis of herbicide exposure 
and assigned a total evaluation (100 percent) from November 
1996.  In the same rating decision, the RO notified the 
veteran of a prospective reduction of the benefit from 100 
percent to 0 percent from August 1, 1997.  38 C.F.R. § 4.97 
provides that a total evaluation be assigned with no 
prospective reduction, but that an examination be held 
approximately six months from the end of treatment, and 
reduction would not be promulgated until after the 
examination report was reviewed and due process procedures 
applied.

The notification of a prospective reduction in the June 1997 
rating decision was in clear contradiction to the intent of 
the regulation as a review examination had not been conducted 
prior to notifying the veteran of the prospective reduction.  
The April 1998 rating decision erroneously continued the non-
compensable evaluation.  

In a December 1998 decision of the hearing officer, the error 
was corrected to October 1998 to reflect the continuation of 
the 100 percent evaluation until after the date of review of 
the examination, which occurred July 1997.  

The review examination was considered in the April 1998 
rating decision.  Under due process procedures the veteran 
had 60 days to respond.  The April 1998 rating decision 
became final in July 1998.  Under 38 C.F.R. § 3.105(e), the 
final rating decision must prospectively make the reduction 
two calendar months after notification.  In the December 1998 
hearing officer's decision, it was determined that October 
1998 was the effective date of reduction.

In April 1998 the RO affirmed the noncompensable evaluation 
for squamous cell carcinoma of the laryngeal surface of the 
epiglottis; granted service connection for laryngitis as 
secondary to treatment for squamous cell carcinoma of the 
laryngeal surface of the epiglottis with assignment of a 10 
percent evaluation effective January 10, 1997; and granted 
service connection for a compression fracture at T3, with x-
ray evidence of compression deformity with assignment of a 20 
percent evaluation effective November 25, 1996.


FINDINGS OF FACT

1.  Residuals of squamous cell carcinoma of the laryngeal 
surface of the epiglottis are productive of no more than 
moderate disability and permit the veteran to swallow more 
than liquids.

2.  The veteran's chronic laryngitis is productive of 
hoarseness without inflammation of the vocal cords or mucous 
membranes.

3.  Medical evidence demonstrates that the veteran's T3 
compression fracture with x-ray evidence of compression 
deformity is manifested by mild to moderate disability, with 
demonstrable deformity of the vertebral body without 
objective evidence of severe limitation of motion or severe 
intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
from October 1, 1998 for residuals of squamous cell carcinoma 
of the laryngeal surface of the epiglottis are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.114, Diagnostic Code 7203 (1999).

2.  The schedular criteria for an initial evaluation in 
excess of 10 percent for laryngitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6516 (1999).

3.  The criteria for a rating in excess of 20 percent for T3 
compression fracture with x-ray evidence of compression 
deformity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes, 5285, 5291(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Squamous Cell Carcinoma of the Epiglottis and Laryngitis

Service records show that the veteran served as a helicopter 
repairman in Vietnam from December 1970 to November 1971.  
Post-service records show that he was diagnosed with squamous 
cell carcinoma of the epiglottis in November 1996.  He was 
treated with radiation therapy.  Service connection for 
squamous cell carcinoma of the laryngeal surface of the 
epiglottis was granted in a June 1997 rating decision on the 
basis of the presumption that the veteran was exposed to 
herbicides while in Vietnam.


The condition was initially evaluated as 100 percent 
disabling from November 1996.  Pursuant to pertinent 
regulations, the RO noted, that the 100 percent evaluation 
was assigned during active malignancy.  Six months following 
completion of treatment, residual disability is determined by 
findings from a VA examination conducted at that time.  It 
was further noted that the condition was evaluated as 0 
percent disabling from August 1, 1997, because, a non-
compensable evaluation is assigned in the absence of recent 
malignancy or significantly disabling residuals.

In January 1997 reports from radiation oncology follow-up 
visits showed that the veteran seemed to tolerate therapy 
well.  He had no undue sequelae.  Erythema was clearing up.  
He had the expected mucositis and hoarseness.  There 
continued to be an ill-defined area of firmness bilaterally 
in the anterior jugular chain.

In February 1997 the veteran complained of food tasting 
terrible.  His voice was normal most of the time but towards 
the end of the day or if he was exposed to dust he noticed 
hoarseness towards the end of the day.  It was noted that he 
was having no significant pain.  The veteran's pharynx looked 
normal upon examination using a fiberoptic scope.  The mucous 
membranes were back to essentially normal color.  There was 
minimal edema and his cords moved well.  The laryngeal 
surface of the epiglottis was about a one-centimeter area of 
pale to white mucosa at the site of the previous ulcer. 

On VA examination in February 1997 there was atrophy of the 
papillae of the tongue and the tongue was coated with a brown 
discharge.  The veteran had a permanent metallic taste and 
anything sweet was sickening to him.  He stated that he 
enjoys salty foods and eats fried chicken and mashed potatoes 
with the most appetite.  He reported that anything spicy or 
hot causes burning.  He could distinguish salt, sour and 
sweet.  It was noted that he drinks water almost all of his 
waking hours because of dry mouth and lack of saliva.  The 
physician noted that the veteran's voice was husky and fades 
with exposure to cold air and prolonged talking.  

The diagnosis was post radiation changes of squamous cell 
carcinoma of the epiglottis with right arytenoepiglottic fold 
involvement, loss of taste and salivary function.

In March 1997 minimal edema was noted on the area of the 
tumor on the right side of the laryngeal surface of the 
glottis which was covered with somewhat pale but definitely 
intact epithelium with no mass effect.  In an April 1997 
report, it was noted that the veteran's voice was good.  His 
skin looked good.  There was no adenopathy or tenderness on 
manipulation of the larynx.  Intraoral mucosa looked good.  
Fiberoptic examination revealed some atrophy at the right 
side of the laryngeal surface of the epiglottis going onto 
the aryepiglottic fold.  There was no mucosal disruption or 
any mass and the cords moved well.  He did have a fair amount 
of light mucus in the nasopharynx along the posterior 
pharyngeal wall.

Radiation oncology follow-up visit reports from April 1997 to 
June 1997 showed no evidence of tumor activity.  

VA compensation examination of July 1997 revealed that the 
veteran lost 30 pounds after radiation therapy.  He regained 
at least five.  He reported that his throat becomes painful 
and very dry.  Examination of the veteran's nose, sinuses, 
mouth and throat showed tenderness on the submandibular areas 
bilaterally on palpation.  No palpable glands were noted.  
His nose, sinuses, mouth and throat looked clear.  No 
recurrence of the cancer was shown.  The diagnosis was 
laryngeal carcinoma status post radiation therapy.  Residuals 
of hoarseness, sore throat with right arytenoepiglottic fold 
and epiglottis involvement by record and history.

In a July 1997 letter the veteran's physician stated that he 
has significant intolerance to exposure to various fumes 
including those associated with his job as a welder.  He 
further stated that it would be to the veteran's advantage to 
avoid exposure to such fumes as well as to combustion 
products from tobacco.  A path report accompanied the 
physician's letter.  It indicated that the veteran had no 
eating limitations.



In an October 1998 letter the veteran's private physician 
noted that there has been no recurrence of the squamous cell 
carcinoma of the epiglottis.  He further noted that the 
veteran suffers some dryness of mouth from his treatment, 
which makes it somewhat difficult for him to swallow.  He 
noted that he had advised the veteran to avoid harmful fumes 
from welding and to quit smoking.

In an October 1998 statement the veteran noted that the 
radiation therapy caused permanent damage to his normal 
saliva glands.  He stated that he suffers constantly with dry 
mouth.  He also stated that his sleep is seriously impaired 
due to no saliva.  He further stated that eating is very 
difficult.

At his personal hearing in October 1998, the veteran 
testified that he has difficulty swallowing and he awakes 
every morning with built up mucous that causes him to vomit 
and gag.  He further testified that he has a laryngoscopic 
examination every six weeks and periodic biopsies to make 
sure there are no recurrences of his condition.  Hearing 
Transcript (Tr.) pp. 5, 8, 10.  He stated that such 
procedures cause voice loss and throat irritation.  Tr. pp. 
5-6.  He also stated that cold, wind, dust exposure and 
exposure to fumes in his welding business causes extreme 
tissue dryness in the mouth and throat.  

The veteran stated that he has drunk as much as 30 jugs of 
water and 15 glasses of milk in a day.  He further stated 
that he cannot tolerate drinking anything from a can because 
of the metallic taste.  He testified that he went from 178 
pounds to about 135 pounds and now weighs about 160 pounds.  
Tr., pp. 6, 8.  He stated that he felt he was in weaker 
condition and could not do as much physical activity as he 
used to do.  Tr., pp. 6-7.  He testified that his family-run 
business had suffered to the point where they have had to 
make drastic cuts due to financial burdens.  
Tr., p. 3.


T3 Compression Fracture

Service medical records show that the veteran was in a motor 
cycle accident in July 1971.  In December 1972 he was seen at 
the orthopedic clinic with complaints of constant pain at the 
T3 level.  It noted that there were no radicular problems.  

The diagnosis was compression fracture of the T3, stable and 
symptomatic.  Clinical record of February 1973 showed the 
veteran was still symptomatic with pain in upper dorsal 
spine.  Compression fracture of the T3 was indicated on the 
separation examination.

On VA examination in July 1997 the thoracic spine appeared to 
be in the midline.  Range of motion of the lumbosacral spine 
was 85 degrees forward bending with no pain, lateral bending 
was 25 degrees left and 40 degrees right with no associated 
pain.  There was no tenderness or spasms noted.  Straight leg 
raising was negative while sitting and supine bilaterally.  
Both ankle jerks and knee jerks were equal 1+.  Sensation was 
intact.  X-ray revealed normal alignment of the thoracic 
spine.  There was a mild compression deformity of T3.  Mild 
degenerative disk changes were identified at T8-9, T9-10 and 
T10-11.  There was marked thickening of the left paratracheal 
stripe from the thoracic inlet to the aortic knob.  The 
diagnosis was Thoracic 3 compression fracture with limited 
motion of the lumbosacral spine with marked widening of the 
left paratracheal stripe on x-ray.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (1999).  

Under Diagnostic Code 7203, moderate disability warrants a 30 
percent evaluation; severe disability, permitting liquids 
only warrants a 50 percent evaluation; and when the 
disability permits passage of liquids only, with marked 
impairment of general health, an 80 percent evaluation is 
warranted.  38 C.F.R. Part 4.114 (1999). 

38 C.F.R. § 4.97, Diagnostic Code 6516, refers to chronic 
laryngitis.  A 10 percent disability rating is assigned for 
hoarseness with inflammation of cords or mucous membranes, 
and a 30 percent rating is assigned for hoarseness with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  Id.

38 C.F.R. 4.71a, Diagnostic Code 5285 residuals of a fracture 
vertebra with cord involvement, bedridden, or requiring long 
leg braces is evaluated at 100 percent.  

Special monthly compensation is considered; with lesser 
involvements rate for limited motion, nerve paralysis.  
Without cord involvement; abnormal mobility requiring neck 
brace (jury mast).evaluate at 60 percent  In other cases rate 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Id.

Diagnostic Code 5286 provides the rating criteria for 
evaluation of complete bony fixation of the spine.  A 100 
percent evaluation may be assigned for complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  
38 C.F.R. § 4.71a; Diagnostic Code 5286 (1999).

Slight limitation of motion of the thoracic spine warrants a 
non-compensable rating. Moderate or severe limitation of 
motion of the thoracic spine warrants a 10 percent rating.  
38 C.F.R. 4.71a, Diagnostic Code 5291 (1999).

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  A rating of 40 percent is the maximum rating 
provided under this Code.

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  A 60 percent rating requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. 4.71a, Diagnostic Code 5293 (1999).  60 percent is 
the highest possible evaluation under Diagnostic Code 5293.

Diagnostic Code 5295 provides criteria for rating lumbosacral 
strain.  A 40 percent evaluation requires severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  


A 40 percent evaluation is also warranted if only some of 
those manifestations are present if there is also abnormal 
mobility on forced motion.  38 C.F.R. 4.71a, Diagnostic Code 
5295.  It is noted that 40 percent is the maximum rating 
provided under this Code.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).

Diagnostic Code 5003 (Arthritis, degenerative) provides for 
rating based on the limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5003.  
In the absence of limitation of motion, rating can be based 
on x-ray evidence indicating the presence of degenerative 
arthritis.  Id. A maximum 20 percent evaluation is warranted 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  Id. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  


The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (1999).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  

Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (1999).

The United States Court of Appeals for Veteran Claims (Court) 
has held that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996) and DeLuca, supra at 206.  

VA General Counsel opinion held that Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
are applicable.  VAOPGCPREC 37-97.

The Court has held that a lay person can provide evidence of 
visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, regulations require that a finding of dysfunction 
due to pain be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40; see also Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The Court has held that an appellant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the appellant for the actual impairment of her 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, she should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph, an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

Every element in any way affecting the probative value to be 
assigned to the evidence must be thoroughly and 
conscientiously studied in the light of the established 
policies of VA to the end that decisions will be equitable 
and just.  38 C.F.R. § 4.6 (1999).


Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

The Board notes that the veteran's claims for increased 
evaluations for residuals of squamous cell carcinoma of the 
laryngeal surface of the epiglottis, laryngitis as secondary 
to treatment for squamous cell carcinoma of the laryngeal 
surface of the epiglottis and T3 compression fracture with x-
ray evidence of compression deformity are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107; that is, plausible 
claims have been presented.  Murphy, supra.


In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his disabilities (that are within the competence of a lay 
person to report) are sufficient to conclude that his claims 
for an increased evaluation for those disabilities are well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

Where the veteran has presented a well-grounded claim, VA has 
a duty to assist the veteran in the development of facts 
pertinent to his claims.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).  The Board is satisfied that all relevant 
facts have been properly developed.  White v. Derwinski, 1 
Vet. App. 519 (1991).  Therefore, no further assistance to 
the veteran is required to comply with the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991).


Squamous Cell Carcinoma of the Epiglottis

As a preliminary matter the Board notes that the RO assigned 
a temporary evaluation of 100 percent for squamous cell 
carcinoma of the laryngeal surface of the epiglottis under 
38 C.F.R. § 4.97, Diagnostic Code 6819.  Under Diagnostic 
Code 6819 malignant neoplasms of any specified part of the 
respiratory system, exclusive of skin growths, is evaluated 
at 100 percent.  It is noted, however, that a rating of 100 
percent shall continue beyond the cessation of any surgical, 
x-ray, antineoplastic chemotherapy or other therapeutic 
procedure.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local recurrence or metastasis, rate on 
residuals.

Private medical records from April 1997 to June 1997 showed 
no evidence of active neoplasm.  There was no recurrence of 
the cancer shown on VA examination in July 1997.  Since the 
medical evidence showed no recurrence it was determined that 
the 100 percent evaluation would be discontinued as of 
October 1998.  

In the April 1998 rating decision the RO affirmed the 
noncompensable evaluation for squamous cell carcinoma of the 
laryngeal surface of the epiglottis.

The threshold question here is, based upon the evidence of 
record, whether the veteran is entitled to an evaluation in 
excess of 30 percent, from October 1998, for residuals of 
squamous cell carcinoma of the laryngeal surface of the 
epiglottis.

The Board notes that residuals of the veteran's squamous cell 
carcinoma of the laryngeal surface of the epiglottis are 
evaluated analogously under Diagnostic Code 7203.  See 
38 C.F.R. § 4.20.  The veteran has been provided the 
essential rating criteria.  While the provisions of 
Diagnostic Code 7203 pertain to evaluation of the degree of 
disability produced by stricture of the esophagus, evaluation 
depends on whether the passage of food or liquids only is 
permitted and the impact of such on the veteran's health.  

There is objective and subjective medical evidence in the 
record that indicates that the veteran has difficulty 
swallowing.  Thus, the functional limitations produced by the 
veteran's service-connected disability are analogous to that 
produced by stricture of the esophagus.  See Pernorio v. 
Derwinski, 2 Vet. App. 6.25 (1992); see also 38 C.F.R. 
§§ 4.20, 4.21 (1999).  Therefore, the Board will evaluate the 
service-connected residuals of squamous cell carcinoma of the 
laryngeal surface of the epiglottis under the provisions of 
38 C.F.R. 4.114, Diagnostic Code 7203 (1999).  Furthermore, 
the Board finds that there is no other diagnostic code, which 
could potentially provide a basis for the assignment of more 
than the 30 percent evaluation, which is currently assigned.

After reviewing the various medical records and the veteran's 
statements and testimony, the Board does not doubt that he 
continues to suffer considerable impairment of health due to 
postoperative squamous cell carcinoma of the laryngeal 
surface of the epiglottis.  However, the preponderance of the 
evidence does not show that the criteria for a rating in 
excess of 30 percent have been met under the diagnostic 
criteria outlined above.  

While the most recent opinion from the veteran's physician in 
October 1998 indicates that the veteran still suffers some 
dryness of mouth from his treatment which makes it somewhat 
difficult for him to swallow there is no evidence of a severe 
esophageal stricture, permitting liquids only.  Although the 
veteran had experienced material weight loss, there is no 
evidence that his diet is limited to liquids only, or any 
other indicia of an increase in disability which is required 
for an evaluation in excess of 30 percent under Diagnostic 
Code 7203.

Given the veteran's medical history, the Board recognizes 
that the severity of his squamous cell carcinoma of the 
laryngeal surface of the epiglottis residuals may increase in 
the future.  However, the preponderance of the evidence is 
against a finding that a rating in excess of the current 30 
percent is warranted at this time.

Laryngitis

The Board notes that the veteran's laryngitis condition is 
currently rated as 10 percent disabling.  The next higher 
evaluation of 30 percent is not warranted under Diagnostic 
Code 6516 unless the medical evidence shows there is 
hoarseness with thickening or nodules of cords, polyps, 
submucous infiltration or pre-malignant changes on biopsy.  A 
review of the most recent medical evidence regarding the 
veteran's voice condition includes the July 1997 VA 
examination.  During this examination, the veteran complained  
of hoarseness of his voice and some soreness of his throat.  
He was diagnosed with residuals of hoarseness and sore throat 
with right arytenoepiglottic fold and epiglottis involvement.  
Radiation oncology follow-up examination reports of April and 
June 1997 showed that his cords moved well.

As previously discussed, the Board finds that the veteran's 
current disability rating of 10 percent for chronic 
laryngitis under Diagnostic Code 6516 is appropriate.  The 
evidence shows that, he has hoarseness and soreness of his 
throat.  There is no medical evidence to warrant a higher 
evaluation of 30 percent.  

The medical evidence does not show hoarseness with thickening 
or nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy associated with the veteran's 
laryngitis. 

The Board also considered an increased evaluation under other 
possibly applicable diagnostic codes, but finds no other 
relevant codes under the Schedule.  Diagnostic Codes 6515, 
6518, 6519, and 6520 do not apply as the record does not show 
evidence of tuberculous laryngitis, total laryngectomy, 
complete organic aphonia, or stenosis of the larynx, 
respectively.  The Board finds that Diagnostic Code 6516 is 
the only appropriate code section under the Schedule for 
evaluating the veteran's laryngitis disability.  

T3 Compression Fracture

The medical evidence in this case does not support an 
evaluation in excess of 20 percent for T3 compression 
fracture with x-ray evidence of compression deformity.  

The veteran's T3 compression fracture disability is currently 
evaluation as 20 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5285.  Under Diagnostic 
Code 5285, where there is no cord involvement and there is no 
abnormal mobility requiring a neck brace, the disability is 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body. 

The facts in this case necessitate that the veteran's 
disability be rated in accordance with limited motion.  The 
most recent VA examination report in July 1997 provided a 
diagnosis of limited motion of the lumbosacral spine.  
Limitation of motion of the dorsal spine is evaluation under 
Diagnostic Code 5291.  Under Diagnostic Code 5291 moderate 
and severe limitation of motion of the thoracic spine is 
evaluated as 10 percent disabling.  The evidence shows that 
the veteran does not have more than severe limitation of 
motion of the thoracic spine.  Upon examination there was no 
pain on forward or lateral bending.  Nor was there any 
tenderness or spasms noted.  

Thus, no more than 10 percent can be assigned pursuant to 
Diagnostic Code 5291, therefore, a 10 percent evaluation is 
assigned for the veteran's T3 compression fracture.  

A review of the evidence indicates that the veteran's 
service-connected back disability does not contemplate 
residuals of fracture of the vertebra with or without cord 
involvement to warrant a 100 percent or 60 percent evaluation 
under Diagnostic Code 5285.

Moreover, there is no evidence of ratable muscle spasm as 
described in Diagnostic Code 5285.  As noted above, the VA 
examination of July 1997 indicated no muscle spasms were 
present.

However, the evidence indicates that the veteran has evidence 
of compression deformity.  This constitutes demonstrable 
deformity, in which case, he would be entitled to have 10 
percent added to his rating.  As such, 10 percent is added to 
his rating.  38 C.F.R. 4.71a, Diagnostic Code 5285.  


10 percent is the maximum evaluation allowed for demonstrable 
deformity of vertebral body.  Accordingly, the Board finds 
that the evidentiary record supports a grant of entitlement 
to an initial rating of 20 percent for T3 compression 
fracture with x-ray evidence of compression deformity.

The only other schedular mechanism for increasing the 
veteran's evaluation for T3 compression fracture with x-ray 
evidence of compression deformity would be the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra (indicates 
that pain may be the basis for an increased schedular rating 
for an orthopedic disability, regardless of whether or not 
planar limitation of motion Diagnostic Code criteria are 
met).


Here, the evidence does not show that an evaluation of higher 
than 20 percent is warranted under §§ 4.40, 4.45 and DeLuca.  
Pain is to be compensated to the degree that clinical 
findings indicate that the pain is disabling.  38 C.F.R. 
§4.40 (disability may be due to pain supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant).  

In this case, there is no evidence of atrophy, muscle spasm, 
weakness, or the like of the thoracic spine muscles to 
support an evaluation higher than 20 percent due to 
associated pain.  Moreover, the July 1997 VA examination 
reported there was neither pain on movement nor any 
tenderness.  As such, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 as per DeLuca are not applicable in this instance.

Moreover, the Board notes that the veteran's claims file does 
not contain a diagnosis of ankylosis of the spine.  Ankylosis 
is defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  As the veteran's spine is 
not ankylosed, application of 38 C.F.R. §4.71a, Diagnostic 
Code 5286 (1999) is not warranted.

The Board also considered an increased evaluation under 
Diagnostic Codes 5293 and 5295 but finds that these codes are 
not applicable to this case in that the evidence does not 
show intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy or other neurological 
finds as required under 5293.  Further, the evidence does not 
show severe lumbosacral strain as required under 5295.

Although mild degenerative disk changes were shown on x-ray, 
an evaluation under Diagnostic Code 5003 is not applicable 
here since the veteran's T3 compression fracture is rated 
under limitation of motion under Diagnostic Code 5291.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion unless the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate code.  See 38 C.F.R. § 5003 (1999).


The Board has also considered whether the veteran might be 
entitled to a separate evaluation for his service connected 
disability of the spine.  Controlling laws and regulations 
provide that, when the record reflects that the veteran has 
multiple problems, it is possible for a veteran to have 
"separate and distinct manifestations" from the same injury, 
permitting different disability ratings.

The critical element is that none of the symptomatology for 
any of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  In this case, the veteran's 
disabilities consisting of residuals of a T3 compression 
fracture and degenerative disk changes of T8-9, T9-10 and 
T10-11 have resulted in overlapping symptomatology, and 
accordingly, the conditions have been evaluated together as 
part and parcel of each other's symptoms.  Inasmuch as the 
manifestations of these conditions are not separate and 
distinct from one another, separate disability evaluations 
are not warranted for those conditions.

In light of the above, a disability rating in excess of 20 
percent for the service-connected T3 compression fracture 
with x-ray evidence of compression deformity is not 
warranted.

The Board finds that the benefit of the doubt doctrine is not 
for application, as there is not a relative equipoise of 
evidence for and against a disability rating greater than 20 
percent. 

In reaching this decision the Board has considered all 
potentially applicable provisions (as shown above) of 38 
C.F.R. Parts 3 and 4 (1999), whether or not they were raised 
by the veteran or his representative, as required by 
Schafrath, supra..  In this case, the Board finds no other 
provision upon which to assign a higher disability 
evaluation. 


As the Board noted earlier, the veteran's case involves an 
appeal as to the initial ratings assigned for laryngitis and 
back disabilities on the occasion of the grant of service 
connection by the RO in April 1998, rather than an increased 
rating claim where entitlement to compensation had previously 
been established.  Fenderson, supra at 126.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.  In the case at hand, the Board 
notes that staged ratings are not applicable.


Extraschedular Consideration

With respect to these claims, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, an extraschedular evaluation 
was considered by the RO and the veteran was provided with 
the provisions of 38 C.F.R. § 3.321(b)(1); however, the RO 
did not grant the veteran an increased evaluation on this 
basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in these claims, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his disabilities.  No evidentiary 
basis has been presented upon which to predicate referral of 
the veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.


ORDER

Entitlement to an evaluation in excess of 30 percent from 
October 1, 1998 for squamous cell carcinoma of the laryngeal 
surface of the epiglottis is denied 

Entitlement to an initial evaluation in excess of 10 percent 
for laryngitis as secondary to treatment for squamous cell 
carcinoma of the laryngeal surface of the epiglottis is 
denied.

Entitlement to an initial evaluation in excess of 20 percent 
for T3 compression fracture with x-ray evidence of 
compression deformity is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

